Citation Nr: 1819503	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-25 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to an initial rating in excess of 10 percent prior to April 11, 2016, and a rating in excess of 20 percent thereafter for lumbosacral strain and facet degenerative joint disease.

3. Entitlement to an initial compensable rating prior to April 11, 2016, and a rating in excess of 10 percent thereafter for bilateral pes planus and plantar fasciitis.


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1991 to December 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2013 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested a Board videoconference hearing in his VA Form 9 in July 2014, but later withdrew that request in December 2016.

The issues of entitlement to increased ratings for lumbosacral strain and facet degenerative joint disease and bilateral pes planus and plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Diabetes mellitus, type II did not manifest during active service or within one year following discharge.


CONCLUSION OF LAW

Diabetes mellitus, type II was not incurred during service and may not be presumed to have been incurred therein. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be granted for certain chronic diseases, including diabetes mellitus, if manifest to a compensable degree within one year following separation from active duty. 38 C.F.R. §§ 3.307, 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

The Veteran asserts that his currently diagnosed diabetes mellitus, type II was due to exposure to petroleum fuels in service.

Service treatment records are negative for complaints or findings of diabetes and there is no evidence diabetes manifest to a compensable degree within one year following discharge from active service. Thus, service connection is not warranted on a presumptive basis.

The Veteran was first diagnosed with diabetes mellitus, type II in December 2010.

In September 2016, a VA examiner opined that the Veteran's diabetes mellitus, type II was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner noted that risk factors for diabetes include a sedentary lifestyle and obesity. The examiner stated that nowhere in his search of medical literature was there any statement or comparison of diabetes being caused by petroleum products, and the most common causes of diabetes were genetic in nature. The examiner then opined that given the Veteran's medical records and description of duties as a petroleum supply specialist it was unlikely that the Veteran's diabetes mellitus, type II was caused by or incurred in his exposure to petroleum during service.

The Board notes the September 2016 opinion is the only opinion of record with respect to nexus. As the VA examiner's opinion considered all of the pertinent evidence of record, to include statements of the Veteran, provided a complete rationale relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to such opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). In light of the evidence of record, the Board finds that the preponderance of the evidence is against a finding of nexus between the Veteran's current diabetes mellitus and his military service.

Consideration has also been given to the arguments made by the Veteran. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the cause and onset of diabetes mellitus, type II, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Diabetes mellitus, type II is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its cause, as the evidence shows that diagnostic testing and other specific findings are needed to properly assess and diagnose the disorder. See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Although the Board readily acknowledges that the Veteran is competent to report symptoms of diabetes mellitus, there is no indication that he is competent to causally link his diabetes mellitus to his service. The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating such disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012). Accordingly, this lay evidence does not constitute competent evidence and lacks probative value.

In summary, the September 2016 opinion is against the Veteran's claim and is considered highly probative. The contentions of the Veteran simply do not outweigh that opinion. The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, type II is denied.


REMAND

The Veteran contends that the current severity of his low back disability warrants an increased evaluation.

The Veteran was afforded VA examinations in April 2014 and April 2016.

In the most recent April 2016 VA examination, the Veteran reported flare-ups of pain with activity and prolonged sitting. He had functional loss that limited gardening and prolonged driving.

On physical examination, the Veteran was able to perform forward flexion to 55 degrees; extension to 5 degrees; right lateral flexion to 25 degrees, left lateral flexion to 30 degrees; right lateral rotation to 25 degrees; and left lateral rotation to 30 degrees. The examiner noted that no pain was noted on examination. There was bilateral paralumbar discomfort. The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion. The Veteran was not examined immediately after repetitive use over time to determine if pain, weakness, fatigability or incoordination significantly limited functional ability. As a result, the examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time. The examiner also noted that an opinion for range of motion, pain, weakness, fatigability, or incoordination during flare-ups could not be provided without resorting to mere speculation.

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given. It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner. Id. Because this was not done, the claim must be remanded for more complete examination.

The Veteran also contends that the current severity of his bilateral foot disabilities warrant an increased evaluation.

The April 2016 VA examiner noted the Veteran reported intermittent use of inserts with some relief with their use. Pain was more severe while active and improved with rest. He also reported flare-up pain that limited prolonged walking. On physical examination, the examiner noted pain on use and manipulation of both feet. There was decreased longitudinal arch height of both feet on weight-bearing. There was pain on examination of both feet that contributed to functional loss in the form of disturbance of locomotion. There was no other functional loss during flare-ups or when the feet were used repeatedly over a period of time. The functional impact on the Veteran's occupational tasks was noted as limited prolonged walking.

On his November 2016 VA Form 9, he indicated his condition was getting worse, with more pain that is not manageable with arch supports, socks, special shoes or acupuncture.  On remand, VA should afford him a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral pes planus and plantar fasciitis. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).
Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, from October 2016 to the present.

2. After obtaining any outstanding records, the Veteran should be afforded an updated VA examination to determine the current nature and severity of his service-connected lumbar spine disability.  Following a review of the claims file, the examiner should address the following:

a) The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected lumbar spine disability. All appropriate testing, including range of motion, should be performed.

b) The examiner is asked to describe whether pain significantly limits functional ability during flare-ups and after repetitive use, and if so, the examiner must estimate range of motion in degrees during those times. If the examination does not take place during a flare or after repetitive use, the examiner must glean and report information regarding the severity, frequency, duration and functional loss manifestations during such times from the Veteran, medical records, and other available sources to provide the requested estimations. Efforts to obtain such information must be documented.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  

c) The examination should test for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If such tests cannot be performed, the examiner should explain why this is so.

3. Schedule the Veteran for a VA examination in order to determine the current severity of his bilateral pes planus and plantar fasciitis disabilities. The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. All tests deemed necessary should be conducted and the results reported in detail. 

Following review of the claims file, the VA examiner should conduct range-of-motion testing, and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. Any additional loss of motion with repetitive movement must be noted. The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups. The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion beyond what is shown clinically.

The examiner should identify all symptomatology associated with the Veteran's bilateral pes planus and plantar fasciitis. The examiner should opine as to the severity of the level of impairment of each disability. 

All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4. After completing the above, readjudicate the Veteran's claims based on the entirety of the evidence. If the claims remain denied, in whole or in part, the Veteran should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


